UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4854


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KWAME ESSEL DJANSON,    a/k/a   Quarmey    Gyanson   Essel,   a/k/a
Samuel Kofi Essel,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cr-00177-LO-1)


Submitted:   June 27, 2014                   Decided:    July 11, 2014


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Caroline S.
Platt, Appellate Attorney, Brooke Sealy Rupert, Assistant
Federal Public Defender, Alexandria, Virginia, for Appellant.
Dana J. Boente, United States Attorney, Dina S. Finkel, Special
Assistant United States Attorney, Gene Rossi, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kwame       Essel      Djanson          appeals        his     conviction         for

unlawful procurement of naturalization, in violation of 8 U.S.C.

§ 1425(a) (2012), * and the district court’s order revoking his

naturalization.           Finding no error, we affirm.

               Djanson      first       claims        that    the    indictment      failed       to

state an       offense,         and   the    district         court    therefore         erred   in

denying    his       timely      motion      to   dismiss.            He    argues       that    “an

indictment for an offense which includes a ‘contrary to law’

element    —    without         stating      which      law    the     defendant’s        conduct

violated   —        is   inadequate         because      it    does    not     set   forth       the

elements        of       the      offense         with        sufficient        specificity.”

(Appellant’s Br. at 26-27).

               In    reviewing        the    denial      of    a     motion    to    dismiss     an

indictment, we review the district court’s factual findings for

clear error and its legal conclusions de novo.                              United States v.

Woolfolk, 399 F.3d 590, 594 (4th Cir. 2005).                                “When a criminal

defendant challenges the sufficiency of an indictment prior to

the verdict, we apply a heightened scrutiny.”                               United States v.

Kingrea,       573       F.3d    186,       191   (4th        Cir.    2009).         A    federal


     *
       Djanson does not appeal his remaining convictions for
making a false statement in connection with the purchase of a
firearm and making a false statement in an application for a
passport.



                                                  2
indictment must contain the elements of the offense charged,

fairly      inform    the    defendant        of     the     charge,         and    enable       the

defendant      to    plead       double   jeopardy          as    a    defense       to    future

prosecutions for the same offense.                         United States v. Resendiz–

Ponce, 549 U.S. 102, 108 (2007); see Fed. R. Crim. P. 7(c)(1).

              After     reviewing         the       statutory          language          and     the

language      contained      in    the    indictment,            we    conclude          that    the

indictment      properly         set    forth       the    elements         of     the    offense

charged, fairly informed Djanson of the charge, and informed him

of    the    material    false         statements         that    he       was   charged        with

making.      Although the phrase “contrary to law” is not defined in

§ 1425(a), it has been interpreted to mean a violation of the

laws governing naturalization.                  See United States v. Puerta, 982

F.2d 1297, 1300-01 (9th Cir. 1992) (“The statute does not define

the phrase ‘contrary to law.’                   Presumably the ‘law’ referred to

is the law governing naturalization.”); see also Fedorenko v.

United States, 449 U.S. 490, 506 (1981) (recognizing that “there

must    be    strict    compliance         with       all    of       the    congressionally

imposed      prerequisites        to    the   acquisition             of    citizenship”         and

that “[f]ailure to comply with any of these conditions renders

the    certificate          of    citizenship             ‘illegally         procured,’          and

naturalization that is unlawfully procured can be set aside”).

Because knowingly making material false statements to procure

naturalization is always contrary to the law, we find Djanson’s

                                                3
argument without merit and we uphold the district court’s denial

of the motion to dismiss.

              Djanson next alleges that the district court erred in

failing to give his proposed jury instruction on the § 1425(a)

charge and contends that the court failed to properly instruct

the jury on the “contrary to law” element of the offense.                                  We

review   de    novo    a   claim      that       a    jury     instruction        failed   to

correctly      state   the      applicable           law.          See   United    States v.

Jefferson, 674 F.3d 332, 351 (4th Cir. 2012).                              “A trial court

has ‘considerable discretion in choosing the specific wording of

[its]    instructions,’         and     we       will        not     reverse      unless   an

instructional      error     ‘is    determined          to    have       been   prejudicial,

based on a review of the record as a whole.’”                             United States v.

Whitfield, 695 F.3d 288, 305 (4th Cir. 2012) (quoting Figg v.

Schroeder, 312 F.3d 625, 640 (4th Cir. 2002)), cert. denied, 133

S. Ct. 1461 (2013).          In conducting our review, we do “not view a

single   instruction       in      isolation;         rather        we   consider    whether

taken as a whole and in the context of the entire charge, the

instructions accurately and fairly state the controlling law.”

United States v. Rahman, 83 F.3d 89, 92 (4th Cir. 1996).

              We   have      thoroughly           reviewed           Djanson’s      proposed

instruction and the instructions given by the district court in

the context of its entire charge to the jury.                                   As discussed

above,   we    conclude      that     the    Government            was    not   required   to

                                             4
specify    an       underlying      predicate            offense       in   order       to   charge

Djanson with a § 1425(a) violation.                            Moreover, to the extent

that Djanson contends that the instructions never set forth the

element    that       his    statements        must       be     “contrary        to    law,”    we

conclude that the entire charge, taken as a whole, accurately

and fairly stated the controlling law.                         See id.        Because Djanson

has failed to show that the “contrary to law” element was not

substantially covered by the district court’s jury charge or

that the failure to further define “contrary to law” seriously

impaired       his       ability     to    conduct         his     defense,         see      United

States v. Hassan, 742 F.3d 104, 129 (4th Cir.), cert. denied, __

S. Ct. __, 2014 WL 1747984 (U.S. June 9, 2014) (No. 13-9948), we

conclude that no error occurred.                     See United States v. Latchin,

554 F.3d 709, 715 (7th Cir. 2009) (considering jury instructions

on § 1425(a) charge).

               Djanson      next      argues       that        there        was    insufficient

evidence       to    support       his    conviction.             We    review      a     district

court’s decision to deny a Fed. R. Crim. P. 29 motion for a

judgment of acquittal de novo.                  United States v. Smith, 451 F.3d

209,    216     (4th       Cir.     2006).           A     defendant         challenging         the

sufficiency         of    the   evidence       faces       a     heavy      burden.          United

States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                                          The

verdict of a jury must be sustained “if, viewing the evidence in

the    light    most      favorable       to   the       prosecution,        the       verdict   is

                                               5
supported by ‘substantial evidence.’”                 Smith, 451 F.3d at 216

(citations omitted).            Substantial evidence is “evidence that a

reasonable      finder     of    fact    could      accept       as    adequate    and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”          Id. (internal quotation marks and citation

omitted).     Furthermore,      “[t]he    jury,     not    the     reviewing     court,

weighs   the     credibility      of     the    evidence      and      resolves     any

conflicts in the evidence presented.”                Beidler, 110 F.3d at 1067

(internal quotation marks and citation omitted).                       “Reversal for

insufficient evidence is reserved for the rare case where the

prosecution’s failure is clear.”               Id. (internal quotation marks

and citation omitted).

              In attacking the sufficiency of the evidence, Djanson

argues that “no witness specified which law [his] procurement of

naturalization       was     ‘contrary        to’   such     that       it   violated

§ 1425(a).”      (Appellant’s Br. at 34).                 As explained above, we

conclude that this argument is without merit.                          Moreover, our

review   of    the   record     convinces      us   that    substantial      evidence

clearly supported the jury’s verdict in this case.

              Finally,     Djanson     contends     that     the      district    court

erred in entering an order of denaturalization.                        Pursuant to 8

U.S.C. § 1451(e) (2012),

     When a person shall be convicted under section 1425 of
     Title 18 of knowingly procuring naturalization in
     violation of law, the court in which such conviction

                                          6
       is had shall thereupon revoke, set aside, and declare
       void the final order admitting such person to
       citizenship, and shall declare the certificate of
       naturalization    of   such    person   to  be  canceled.
       Jurisdiction   is    conferred    on  the  courts  having
       jurisdiction of the trial of such offense to make such
       adjudication.

He argues that his judgment of conviction does not become final

until after he has exhausted his rights to appeal, and alleges

“the district [sic] erred when it concluded that it could not

wait to issue the denaturalization order until this appeal, and

any    potential    resulting      petition      for      certiorari,        have      been

resolved.”     (Appellant’s Br. at 36).

              We conclude that Djanson’s argument is contrary to the

plain language of the statute.               Upon a § 1425(a) conviction, the

statute provides that the trial court “shall thereupon revoke,

set aside and declare void” the order admitting a defendant to

citizenship        and       “shall”      cancel       the         certificate           of

naturalization.          8 U.S.C. § 1451(e).           Moreover, the cases to

consider this statutory provision have found that revocation of

naturalization         is    automatic,      ministerial,         and   involves         no

exercise of discretion.            See, e.g., Latchin, 554 F.3d at 716

(“Under 8 U.S.C. § 1451(e), a conviction for knowingly procuring

naturalization      in      violation   of    the   law    results      in    automatic

denaturalization.”); Bridges v. United States, 199 F.2d 845, 846

(9th   Cir.    1952)     (rejecting     defendant’s       claim    that      he   is    not

‘convicted’ until all appellate remedies have been exhausted and

                                          7
finding    that    the   revocation      is   “meant   to   be   a   part    of   the

criminal proceedings and not a separate proceeding.                         This is

indicated by the language of the subsection itself which states

that   when    a   person   is    convicted    of   obtaining    citizenship      by

fraud, his citizenship shall ‘thereupon’ be revoked in the same

court where he was convicted.”), reversed on other grounds by

346 U.S. 209 (1953).             We therefore uphold the district court’s

denaturalization order.

              Accordingly, we affirm the criminal judgment and the

district      court’s    order    revoking    naturalization.        We     dispense

with oral argument because the facts and legal contentions are

adequately      expressed    in    the   materials     before    this   court     and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          8